DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2022 has been entered.
Status of the Application
	Claims 2, 5-11, 13-18, 21, 23, 24, 26, 29-35, 37-42, 45, 47-51, 54, and 57 are currently pending in this application. Claims 1, 3, 4, 12, 19, 20, 22, 25, 27, 28, 36, 43, 44, 46, 52, 53, 55, and 56 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/02/2022 was filed after the mailing date of the final rejection on 07/06/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
	Presented arguments have been fully considered, but are rendered moot in view of new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 12, 19, 20, 22, 25, 27, 28, 36, 43, 44, 46, 52, 53, 55, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Rapaka et al. (Hereafter, “Rapaka”) [US 2015/0016503 A1] in view of AONO et al. (Hereafter, “Aono”) [US 2021/0136407 A1] in further view of SKUPIN et al. (Hereafter, “Skupin”) [US 2016/0057441 A1].
In regards to claim 1, Rapaka discloses a method of encoding a frame into a bitstream ([Abstract] a video encoder may generate a bitstream), the frame being spatially divided into frame portions, the method comprising: encoding a frame portion in the frame ([0145] Each of the coded slices may include a slice header and slice data. The slice header may contain syntax elements pertaining to a slice.); ([0072] A sequence parameter set (SPS) may contain information that applies to all slices of a CVS.), 
Aono discloses a method of encoding a frame into a bitstream, the frame being spatially divided into frame portions ([0018] A video coding apparatus according to an aspect of the present invention includes: in coding of slices into which a picture is partitioned.), the method comprising: encoding a frame portion in the frame ([0018] coding of slices into which a picture is partitioned); signalling an identifier of each one of the frame portions in the frame ([0017] The present invention facilitates the bitstream of independent slices by providing an extended region in a NAL unit header and signalling a slice identifier SliceId.); and signalling spatial information about a position of the frame portion within the frame ([0018] code information indicating a position and a size of a slice on the picture), wherein both of the identifier and the spatial information are signalled in a single parameter set in the bitstream ([0133] The rectangular slice information may be represented by num_rslice_columns_minus1, num_rslice_rows_minus1, uniform_spacing_flag, column_width_minus1 [ ], row_height_minus1 [ ], for example, as illustrated in FIG. 7(c), and is signalled with rectangular_slice_info ( ) of a PPS, for example, as illustrated in FIG. 7(b). Alternatively, as illustrated in FIG. 9(a), rectangular_slice_info ( ) may be signalled by a SPS. [0167] FIGS. 17(a) and (b) are the syntax indicating a NAL unit and a NAL unit header of a general slice. The NAL unit includes a NAL unit header and subsequent coded data in a unit of byte (such as a parameter set, coded data of slice data or lower, and the like).), and information of the number of bits used to represent the identifier is further signalled in the bitstream ([0168 and Fig. 17(a)-(e)] The NAL unit header is desirably fixed in length, so slice_id is fixed length coded with v bit. Note that in a case that slice_id is not signalled, 0xFFFF is set to slice_id.), 
Skupin discloses information of the number of bits used to represent the identifier is further signalled in the bitstream, the number of bits being a variable number ([0271] a signal number of bits is used to determine the actual LayerId value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rapaka with the explicit teachings of Aono in order to greatly reduce the amount of processing for decoding and encoding of the slices in the pictures [See Aono]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rapaka with the known signaling of the number of bits for the value of the LayerId as taught by Skupin in order to improve the multi-view/layer coding [See Skupin].

In regards to claim 3, the limitations of claim 1 have been addressed. Rapaka fails to explicitly disclose wherein the frame portion is independently encoded.
Aono discloses wherein the frame portion is independently encoded ([0018] in a case that the flag indicates that a shape of a slice is rectangular, and the rectangular slices are coded independently without reference to information of other slices within a picture and without reference to information of other rectangular slices among pictures.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rapaka with the explicit teachings of Aono in order to greatly reduce the amount of processing for decoding and encoding of the slices in the pictures [See Aono].

In regards to claim 4, the limitations of claim 3 have been addressed. Rapaka fails to explicitly disclose further comprising providing a flag indicating that the frame portion has been independently encoded.
Aono discloses further comprising providing a flag indicating that the frame portion has been independently encoded ([0018] in a case that the flag indicates that a shape of a slice is rectangular, and the rectangular slices are coded independently without reference to information of other slices within a picture and without reference to information of other rectangular slices among pictures.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rapaka with the explicit teachings of Aono in order to greatly reduce the amount of processing for decoding and encoding of the slices in the pictures [See Aono].

In regards to claim 12, the limitations of claim 1 have been addressed. Rapaka fails to explicitly disclose wherein the parameter set is dedicated to information about one or more frames.
Aono discloses wherein the parameter set is dedicated to information about one or more frames ([0098] Note that, the slice header SH may include a reference (pic_parameter_set_id) to the picture parameter set PPS included in the coding video sequence. [Fig. 7 (b)]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rapaka with the explicit teachings of Aono in order to greatly reduce the amount of processing for decoding and encoding of the slices in the pictures [See Aono].

In regards to claim 19, the limitations of claim 1 have been addressed. Rapaka fails to explicitly disclose wherein the spatial information comprises the size of the frame portion.
Aono discloses wherein the spatial information comprises the size of the frame portion ([0018] code information indicating a position and a size of a slice on the picture).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rapaka with the explicit teachings of Aono in order to greatly reduce the amount of processing for decoding and encoding of the slices in the pictures [See Aono].

In regards to claim 20, the limitations of claim 1 have been addressed. Rapaka fails to explicitly disclose wherein the position of the frame portion is given in relation to the frame.
Aono discloses wherein the position of the frame portion is given in relation to the frame ([0133] The rectangular slice information may be represented by num_rslice_columns_minus1, num_rslice_rows_minus1, uniform_spacing_flag, column_width_minus1 [ ], row_height_minus1 [ ], for example, as illustrated in FIG. 7(c), and is signalled with rectangular_slice_info ( ) of a PPS, for example, as illustrated in FIG. 7(b). Alternatively, as illustrated in FIG. 9(a), rectangular_slice_info ( ) may be signalled by a SPS. Here, num_rslice_columns_minus1 and num_rslice_rows_minus1 are values obtained by subtracting 1 from the number of rectangular slices in the horizontal and vertical directions in the picture, respectively. uniform_spacing_flag is a flag for indicating whether or not the picture is evenly partitioned into rectangular slices. In a case that the value of uniform_spacing_flag is 1, the width and the height of each rectangular slice of the picture are configured to be the same and may be derived from the number of rectangular slices in the horizontal and vertical directions in the picture.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rapaka with the explicit teachings of Aono in order to greatly reduce the amount of processing for decoding and encoding of the slices in the pictures [See Aono].
In regards to claim 22, the limitations of claim 1 have been addressed. Rapaka fails to explicitly disclose wherein the parameter set comprises a flag indicating if a given post-filtering algorithm can be used for the frame portion.
Aono discloses wherein the parameter set comprises a flag indicating if a given post-filtering algorithm can be used for the frame portion ([0135] loop_filter_across_rslices_enabled_flag (on or off of the loop filter at the rectangular slice boundary) signalled with a PPS is the same throughout the CVS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rapaka with the explicit teachings of Aono in order to greatly reduce the amount of processing for decoding and encoding of the slices in the pictures [See Aono].

Claim 25 lists all the same elements of claim 1, but in decoding form rather than encoding form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 25. 

Claim 27 lists all the same elements of claim 3, but in decoding form rather than encoding form.  Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 27. 

Claim 28 lists all the same elements of claim 4, but in decoding form rather than encoding form.  Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 28. 

Claim 36 lists all the same elements of claim 12, but in decoding form rather than encoding form.  Therefore, the supporting rationale of the rejection to claim 12 applies equally as well to claim 36. 

Claim 43 lists all the same elements of claim 19, but in decoding form rather than encoding form.  Therefore, the supporting rationale of the rejection to claim 19 applies equally as well to claim 43. 

Claim 44 lists all the same elements of claim 20, but in decoding form rather than encoding form.  Therefore, the supporting rationale of the rejection to claim 20 applies equally as well to claim 44. 

Claim 46 lists all the same elements of claim 22, but in decoding form rather than encoding form.  Therefore, the supporting rationale of the rejection to claim 22 applies equally as well to claim 46. 

Claim 52 lists all the same elements of claim 1, but in device form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 52. 

Claim 53 lists all the same elements of claim 25, but in device form rather than method form.  Therefore, the supporting rationale of the rejection to claim 25 applies equally as well to claim 53. 

Claim 55 lists all the same elements of claim 1, but in non-transitory computer-readable medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 55. 

Claim 56 lists all the same elements of claim 25, but in non-transitory computer-readable medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 25 applies equally as well to claim 56. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482